Citation Nr: 1133258	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  05-08 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right shoulder disorder.  

2.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent for left a shoulder scar, for the period prior to June 11, 2011.  

4.  Entitlement to an initial rating in excess of 10 percent for left a shoulder scar, for the period from June 11, 2011.

5.  Entitlement to an initial increased (compensable) rating for dyshidrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, 30 percent disabling; post-operative residuals, left shoulder disability, 20 percent disabling; tinnitus, 10 percent disabling; and, hypertension, left shoulder scar, and dyshidrosis, each rated as noncompensable.  The RO also denied service connection for a right shoulder disorder, sinus disorder, low back disorder, and bilateral hearing loss.  The Veteran disagreed with the ratings granted and the denials of service connection and the current appeal ensued.  

In May 2004, the Veteran requested that his case be transferred from the Winston-Salem, North Carolina RO as he had relocated to Akron, Ohio.  The case was transferred to the Cleveland, Ohio RO which now has jurisdiction over the appeal.  

By rating decision of August 2008, the Veteran's left shoulder scar was increased to 10 percent, effective March 2004, the date of release from active duty.  



In July 2009, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) at a videoconference hearing.  At that time, he withdrew the claims for an initial increased rating for tinnitus and hypertension.  A transcript of this hearing is of record and associated with the claims folder.  

By Board decision of November 2009, service connection for a low back disorder, bilateral hearing loss, and an initial increased rating for post-operative residuals of a left shoulder disability was denied.  Service connection for a right shoulder disorder, sinus disorder, and initial increased ratings for PTSD, left shoulder scar, and dyshidrosis were remanded for further development.  

By rating decision of February 2011, service connection for rhinitis (claimed as a sinus disorder) was granted, effective March 2004.  This is considered a full grant of this issue on appeal.  

Additionally, during the Veteran's July 2009 Videoconference hearing, he testified that his dyshidrosis broke down into calluses of his feet and then spread as a rash onto his chest/torso and then to his shoulder.  The Veteran is service-connected for dyshidrosis of the feet and there is no indication in the record that this service-connected condition is also related to treatment he has received for pruritic rash/tinea corpis.  The Board is referring the issue of service connection for pruritic rash/tinea corpis to the RO for further development.  

The Court of Appeals for Veterans Claims (Court) has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the Veteran specifically raised the claim of entitlement to TDIU, which was denied by rating decision of January 2006.  The Veteran did not appeal the decision and it became final.  Moreover, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently working.  Thus, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.  

The issues of entitlement to service connection for right shoulder disorder and increased ratings for PTSD and a left shoulder scar, for the period from June 11, 2011, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  For the period prior to June 11, 2011, the Veteran's scarring of the left shoulder was productive of less than six square inches on the left shoulder that was superficial and painful and was not frequently unstable, not limited in motion, with no limitation of function of the left shoulder.  

2.  The Veteran's dyshidrosis was productive of less than 5 percent of the entire body, less than 5 percent of the exposed area, and no more than topical therapy was required.  


CONCLUSIONS OF LAW

1.  The criteria in excess of 10 percent for an initial rating for scar, left shoulder, has not been met for the period prior to June 11, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7801-7805 (2010).  

2.  The criteria for a compensable initial rating for dyshidrosis has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the initial increased rating claims on appeal, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran also submitted evidence and statements in favor of his appeal.  Significantly, neither the Veteran nor his representative have identified any outstanding evidence that has not already been obtained.

The Veteran underwent VA examinations in September 2003, November 2007, December 2007, and January 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's scar or dyshidrosis since the last VA examinations.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Further, in July 2009, the Veteran was provided an opportunity to set forth his contentions during a Videoconference hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
Here, during the July 2009, hearing, the VLJ cited the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Information and additional evidence was solicited regarding the symptoms of his disabilities.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Initial Increased Ratings 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Scars left shoulder 

The Veteran claims that his scar, left shoulder, is more severe than the current evaluation reflects.  He states that his scarring of that area is painful when his clothing touches against his shoulder.  

The Veteran's scarring was initially rated as noncompensable.  By rating decision of August 2008, the Veteran's scar, left shoulder, was increased from noncompensable to 10 percent, effective March 2004.  

The Veteran underwent an examination for VA purposes prior to discharge in September 2003.  He was noted to have an incisional scar of his left shoulder, anteriorly, which was a linear scar, 8 cm., well healed with no significant disfigurement.  

In November 2007, the Veteran underwent a VA examination.  The Veteran complained of pain, tenderness, intermittent and shooting pain of the scar of the left shoulder when clothing or other objects touched it.  The location of the scar was noted to be on the left shoulder and chest.  The left shoulder scar was posterior and 1 cm. 1 mm.  A scar of the anterior left shoulder that was 1 cm. x .5 cm.  A chest scar of the left axilla was 2 cm. x 14 cm.  The examiner indicated that the scars were painful on examination.  There was no adherence of the scars to the underlying tissue.  The Veteran denied frequent loss of skin covering the scars, such as ulcerations or breakdowns.  The Veteran denied any functional limitation to the scars, however, he favored the arm because for instance, if he held his child on that side, it was likely to hurt.  There was no disfiguring scars of the head, face or neck present.  

The Veteran testified at a videoconference hearing in July 2009.  He testified that he had a scar from the top of his left shoulder to under his armpit.  He indicated that the scarring of his left shoulder was painful and tender to touch.  He later indicated that the scar in the front was tender but it was not tender in the back of the shoulder.  He also testified that his scars were adherent.  

The Veteran underwent VA examination in January 2010.  He gave a history of having two surgeries on the left shoulder in service, one in 1997, and another in 2001.  He complained of having pain, tenderness, sensitivity with clothing and rubbing over the scars of the left shoulder.  He had no limitation in routine of daily activities of employment due to the scars.  Physical examination showed the Veteran did have four scars from the surgeries performed on his left shoulder.  He had one scar over the anterior deltoid that extended into the left axilla.  That scar measured 9cm. and at the widest, .5cm.  He also had a scar of the posterior deltoid.  The scar measured 1 cm. and it was 2mm. wide and it was vertical in appearance.  The last scar was present over the superoanterior aspect of the left shoulder.  The scar measured 2cm. at the widest point, x .5cm, and was also vertical in appearance.  Physical examination revealed there was pain in all of the aforementioned scars.  There was no adherence to the underlying tissue of any of the scars.  There was no ulceration or breakdown in the area of the skin in the area of the scars.  Texture of the skin was regular and there was no elevation or depression of the scars.  They were superficial and not deep.  There was no inflammation, edema, or keloid formation present.  The color of the scars compared to normal skin were all hyperpigmented.  There was no area of induration or flexibility of skin in the area of the scars.  There was no limitation of motion or limitation of function caused by the scars.  The head, face, or neck was not an issue in the examination.  The diagnosis was surgery to the left shoulder with residual scar formation.  

In February 2010, there was an addendum to the January 2010 VA examination.  That addendum indicated, in pertinent part, that the measurement of the scar during the November 2007 VA examination of 2cm. x 14 cm was measured on the January 2010 VA examination as 9 cm. x .5 cm.  

As an initial matter, the Board notes that the rating criteria for evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  While the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008,  a Veteran who was rated under Diagnostic Codes 7800-7805 before October 23, 2008 can request review under the new regulations.    See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, as will be discussed in the Remand below, a request for review pursuit to this rulemaking will be treated as a claim for an increased rating for the purposes of determining the effective date of an increased rating awarded as a result of such review.

A scar not involving the head, face, or neck can be rated under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805. 38 C.F.R. § 4.118.  The evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Under Diagnostic Code (DC) 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas exceeding 6 square inches.  Note (1)  Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25 of this part. Note (2)  A deep scar is one associated with underlying soft tissue damage.  

Under DC 7802 a 10 percent rating is warranted for a scar, other than on the head, face, or neck, that is superficial and does not caused limited motion and exceeds an area of 144 square inches. (929 sq. cm.) or greater.  Note (1) Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25 of this part.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  

Under DC 7803 a 10 percent rating is warranted for a scar that is superficial and unstable.  Note (1) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  

Under DC 7804 a 10 percent rating is warranted for a superficial scar that is painful on examination.  Note (1) A superficial scar is one not associated with underlying soft tissue damage.  Note (2)  In this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  

There is no medical evidence of record indicating that the Veteran's left shoulder scar, was a scar that was deep or caused limitation of motion, exceeded 6 square inches; or was superficial and caused limitation of motion and had an area or areas of 144 square inches; or was unstable.  The scar has been shown to be painful on examination.  He is appropriately rated at 10 percent for that painful scar.  The 10 percent rating under DC 7804 is the maximum rating provided under that code.  A higher rating is therefore inappropriate.  The evidence of record shows the scarring is not shown to be limited in motion, or limited in function, was 9 cm. long and was well-healed on VA examination.  Therefore, the left shoulder scar does not warrant higher and/or separate ratings under DCs 7801-7803.  

Diagnostic Code 7805 addresses scars and indicates they can be rated on limitation of function of the affected part. 38 C.F.R. § 4.118, DC 7805.  The Veteran's affected part is his left shoulder and he is presently receiving a separate compensable rating based on limitation of function -- limitation of range of motion.  Therefore, he does not warrant an additional rating for limitation of function of the left shoulder.  

Based on the evidence of record, the Veteran is appropriately rated for scar of the left shoulder under the appropriate diagnostic code.  

Dyshidrosis

The Veteran claims that his dyshidrosis is more severe than the current evaluation reflects.  He states that his dyshidrosis involves multiple areas of his body and that when his calluses of the feet breakdown, it turns into a rash and spreads around his chest.  

The Veteran's dyshidrosis is rated as noncompensable, effective March 2004.  This rating has remained in effect since that time.  

The Veteran underwent an examination for VA purposes prior to discharge in September 2003.  He was noted to have a lot of dyshidrosis of the skin overlying the heels, bilaterally, with crusting and dryness, as well as some thickening.  This was described as less than 5 percent of the total non-exposed skin surface.  There was no ulcerations.  The diagnosis was dyshidrosis of the soles of the feet, bilaterally.  

The Veteran underwent a VA skin examination in December 2007.  He was noted to have a generalized dyshidrosis condition which was diagnosed in service and had become progressive in nature.  He had received no treatment for this condition in the past 12 months.  Approximately 0 percent of the area of this condition was exposed and less than 5 percent of the Veteran's body was affected by dyshidrosis.  There was no scarring or disfigurement involved.  The skin examination showed 12 cm. x4 cm. thick callus of both heels and callus bilaterally, of the first metacarpophalangeal joint (MPJ).  There was also scaling, maceration interdigitally, and on both plantar surfaces.  The diagnosis was dyshydrotic eczema of the feet.  

The Veteran testified at a Videoconference hearing before the undersigned VLJ in July 2009.  The Veteran testified that he had dyshidrosis on multiple areas of his body.  He maintained that he had really thick calluses of his feet, which would break out into a rash which went from his chest and wrapped around his shoulder.  He testified that his doctor had put him on Lamisil a couple of times.  He stated that the condition was itchy and the skin broke where it cracked.  He related that the condition was all year, and that there were periods of flare-up although he did not go into the doctor for treatment during that time.  He stated that he tried to treat the condition himself with ointments.  He also testified that he did not use steroids as a treatment for the condition.  

VA outpatient treatment records show that the Veteran was prescribed Lamisil and that he has been prescribed this medication on several occasions throughout the appeals period with refills.  

The Veteran's dyshidrosis is rated as noncompensable under Diagnostic Code 7806, dermatitis or eczema.  Diagnostic Code 7806 assigns a noncompensable rating when the skin condition covers less than 5 percent of the entire body or less than 5 percent of the exposed area, and requires no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent rating is assigned when the skin condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed area affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  Id.  

It is clear that the Veteran's dyshidrosis is a constant condition that requires topical therapy on an as needed basis and manifests in calluses of both feet and scaling and maceration interdigitally.  However, there is no evidence that he has required treatment beyond the use of topical cream.  It is also not shown that the maceration, scaling, and calluses covers more than 5 percent of the body, or of the exposed affected area.  Physical examination at the September 2003 examination showed that the Veteran's dyshidrosis affected less than 5 percent of his total body.  During his December 2007 VA examination, the Veteran's dyshidrosis covered  less than 5 percent of his total body and 0 percent of exposed skin.  It is important to note that the Board recognizes that the Veteran testified during his July 2009 Videoconference hearing that his dyshidrosis began on the heels of his feet and when it broke down, it then spread into a rash of his chest and around his shoulder.  The medical evidence of record showed that the Veteran also had tinea corpis and pruritic rash of the torso/chest area.  However, the medical evidence did not indicate that this was connected in any way with his dyshidrosis, which heretofore has been specifically directed only to his feet, and for which he is service-connected.  The Board acknowledges the Veteran's assertion that these are the same conditions, and has referred the issue of a skin condition of pruritic rash/ tinea corpis to the RO for further development.  However, for the reasons set forth above, the evidence does not support an initial compensable rating for dyshidrosis.  

Other Considerations

The Board has considered the Veteran's statements that his left shoulder scar and dyshidrosis were more disabling than reflected by the ratings rendered.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms related to his left shoulder scar and dyshidrosis because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's scar of the left shoulder and dyshidrosis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's aforementioned disabilities are evaluated.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is not warranted.  

The Board has contemplated whether the claims should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected scar of the left shoulder and dyshidrosis with the established criteria found in the rating schedule.  The Board finds that the Veteran's scar of the left shoulder and dyshidrosis symptomatology are fully addressed by the rating criteria under which each disability is rated.  There are no additional symptoms of his scar of the left shoulder or dyshidrosis that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities for the period under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In sum, the Board finds that the Veteran is not entitled to a higher rating for his left shoulder scar or dyshidrosis.  In denying these claims, the Board finds that the preponderance of the evidence is against such claims. Therefore, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Entitlement to an initial rating in excess of 10 percent for left a shoulder scar, for the period prior to June 11, 2011, is denied.  

Entitlement to a compensable rating for dyshidrosis is denied..  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Evidence received since the Board's November 2009 Remand shows a worsening of the Veteran's PTSD.  A March 2010 treatment note indicated that the Veteran complained that his depression and anxiety were returning, and that he needed to refill his antidepressant medication.  Similarly, when he was seen in December 2010, the Veteran reported that he was feeling more depressed and that he was sleeping less.  It was noted that the Veteran had not been keeping his appointments for counseling or compliant in taking his medications.  Nevertheless, in a statement received in June 2011, the Veteran, through his representative, stated that his PTSD had deteriorated since his last evaluation.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).  In light of the evidence and statements indicating that his disability has worsened since his most recent VA examination in November 2007, the Board finds that an additional VA examination is necessary to determine the current nature and extent of his service-connected PTSD.

During a November 2009 Board remand, it was indicated that the Veteran claimed that he had a right shoulder disorder, in part due to overuse , because he favored his service-connected left shoulder disability.  The service medical records show that he was treated on one occasion in service in January 2000 for right shoulder strain.  The Board indicated that there was insufficient evidence of record upon which to make a determination of whether the Veteran's right shoulder disorder was related to service or the service-connected left shoulder disability.  A VA examination was provided in January 2011 for his right shoulder.  The examiner indicated in his conclusion that any relationship of the Veteran's right shoulder to his left shoulder was considered purely speculative.  The AMC indicated that the examination was inadequate and requested, in part, that the examiner indicate why his conclusion was speculative.  The examiner indicated that "there was no nexus of any injury to the left side, consequently would have to be considered speculative."  This statement is not clearly responsive and unfortunately, did not answer the question of why any relationship between the Veteran's right shoulder and service-connected left shoulder was considered purely speculative.  Based on the failure of the VA examiner to specifically address the question raised on remand, it is clear that the examination should have been returned as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  

A remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268,271 (1998).  Since the opinion provided by the examiner during the January 2011 VA examination did not address the request of the remand, the claim must be remanded again to complete the requested development.  
Next, as discussed above, the Veteran's left shoulder scar has been evaluated under the rating criteria that had been effect prior to October 23, 2008.  However, while the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008,  a veteran who was rated under Diagnostic Codes 7800-7805 before October 23, 2008 can request review under the new regulations.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  The Veteran's representative, in a June 11, 2011 Post-Remand Brief, indicated that the Veteran warranted a 20 percent rating for his left shoulder scars, based on the findings indicating that he had painful scars.  This request will be treated as a claim for an increased rating for the purposes of determining the effective date of an increased rating awarded as a result of such review.  Id.   Thus, as any increase under the revised rating criteria can be no earlier than the request for review (June 11, 2011), the matter is being Remanded to RO under this limited scope.

Finally, the claims file reflects that the Veteran has received medical treatment for his service-connected psychiatric disability from the Cleveland VA Medical Center (VAMC).  The claims file only contains VA treatment records dated up to February 2011. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA clinical records from the Cleveland VAMC for the period from February 2011 to the present.

2. The Veteran should be scheduled for a VA orthopedic examination to determine the nature and etiology of any identified right shoulder disorder.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All indicated studies should be performed.  

The examiner should identify all existing disabilities of the right shoulder.  The examiner's attention should be directed to the Veteran's January 2010 x-ray examination showing mild degenerative arthritis of the right shoulder.  

Next, the examiner must state whether it is it at least as likely as not that any identified right shoulder disability is due to a disease or injury in service.  The examiner must also address the question as whether it is it at least as likely as not that any identified right shoulder disability was (a) caused or (b) aggravated by his service-connected left shoulder disability or any other service related disability?  

If it is determined that aggravation beyond the natural progress of disorders exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

3. Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran is to be scheduled for a VA mental disorders examination to determine the severity of his service-connected PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the psychiatrist or psychologist conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's pain disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should also provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  In so doing, the examiner must comment on whether the Veteran's PTSD, in and of itself, precludes him from obtaining or maintaining gainful employment.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4. After completing the above action and any other development as may be indicated, the claim should be readjudicated.  The RO must consider whether the Veteran is entitled to a disability rating in excess of 10 percent for left a shoulder scar, for the period from June 11, 2011, under the revised criteria for rating scars.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the claim should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


